Title: From John Adams to William Heath, 15 April 1776
From: Adams, John
To: Heath, William


     
      Dear sir
      Philadelphia April 15. 1776
     
     Altho I never had the Pleasure and the Honour of so intimate an Acquaintance with you as I wished yet I have a long Time, been sufficiently acquainted with your Character, to have the Utmost Confidence in your Patriotism and your Judgment of the true Interest of our Country.
     The critical State of the Colonies, at this Time, is the Cause of my writing you, because Providence has now placed you in a situation where you have an opportunity of serving your Country in a civil and political Capacity no less essentially than in a military one.
     There is nothing of more indispensible Importance in the Conduct of this great Contention, than that New York should go Hand in Hand with the rest of the Colonies both in Politicks and War. The Number of the Tories the Weakness and Credulity of Some People, and the Treachery of others, have hitherto prevented that Colony from exerting herself in this mighty Struggle in Proportion to her Strength and Weight.
     If you compare the Exertions of Connecticutt, with those of New York you will easily see the Importance of having all the Powers of Government in the Hands of the Friends of the People.
     It is now perhaps the most critical Moment that America, ever saw. There is a Tide in the affairs of Men, and Consequences of infinite Moment depend upon the Colonies, assuming Government at this Time.
     So convenient an opportunity may never again present itself as the present, while a powerfull Army is there, sufficient to overawe any turbulent opposition, and prevent every danger of Convulsion.
     To exercise a Government under a King, who has published such a Proclamation and signed such an Act of Parliament; to pray for his Salvation, temporal I mean—to take oaths of allegiance—to swear to keep his Secrets—to swear to try Issues between our sovereign Lord the King and a Criminal, at this Time, is such an Absurdity, such Immorality, such Irreligion that I am amazed it can be endured in any one Spot in America.
     Governments must be assumed or Anarchy reign, and God knows the Consequence.
     I must beg of you therefore, to endeavour to convince the Citizens of New York and the Inhabitants of the Province as opportunity presents, of the Necessity of this Measure. Depend upon it, you cannot do your Country a more important, a more essential service.
     I am well informed that Mr. William Smith, Mr. P. L. and I fear Coll. McDougal will retard and obstruct this Measure. I hope they will be perswaded to the Contrary, if they have not they may have herafter the pleasing Reflection that they destroyed their Country.
     You must have seen the happy Fruits of this Measure in your own Province, so clearly, as to render it impertinent in me to point out the Benefits of it.
     If Nine Months ago the Colonies had assumed Governments, they would have been infinitely better armed, trained, furnished with Ammunition, salt Petre, Powder Works—they would have been rid of the Plague of Toryism. &c.
     I have Time only to hint, and that is enough to you, if you are at a Loss to know me, ask General Sullivan. I am your Friend and most obedient servant.
    